Citation Nr: 1219666	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-37 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to March 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.  It was remanded by the Board for additional development in November 2010.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 video hearing.

It is noted that the appellant has separate 20 percent disability ratings assigned for radiculopathy into both lower extremities.  Those ratings are not at issue in this appeal.  The appeal herein concerns the orthopedic manifestations of the low back disorder.


FINDING OF FACT

The Veteran is not shown to have range of motion of the thoracolumbar spine that is limited to 30 degrees or less, nor is he shown to have incapacitating episodes of intervertebral disk syndrome having a total duration of at least 4 weeks during any 12 month period that is relevant to this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD of the lumbosacral spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2007 which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The letter explained that in order to receive a higher rating for a service connected disability, the evidence had to show that it got worse.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to providing the claimant with the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Tricare records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the September 2010 hearing.  In accordance with the November 2010 Board remand instructions, the Veteran was sent a letter in November 2010 that asked him to identify any non-VA health care provider who had treated him for low back pain after December 2007.  The Veteran did not respond to this letter.  The Veteran was also afforded two VA examinations that adequately documented the symptoms of the Veteran's DDD.  The more recent of those examinations, which took place in January 2011 with an addendum in April 2011, was conducted in accordance with the instructions that were set forth in the November 2010 Board remand.

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.  The Board also finds that there was substantial compliance with the instructions which were set forth in the November 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

Increased Rating

The Veteran contends that his DDD of the lumbosacral spine is more severe than is contemplated by the currently assigned 20 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries of the spine a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period. 38 C.F.R. § 4.71a, "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes."  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at note 1.

The Veteran was afforded a VA examination in August 2007.  At that time, the Veteran complained of low back pain that was present all day, every day, and is usually 9 out of 10 in severity.  He occasionally has radiation of the pain to his bilateral lower extremities.  He denied any incapacitating episodes requiring physician prescribed bed rest in the last 12 months.  The Veteran reported that his back pain was aggravated by certain sudden movements, prolonged sitting, prolonged standing, weather changes, lifting, and bending.  He denied experiencing flare ups of his low back disorder.  At that time, the Veteran treated his back pain with over the counter medication.

The Veteran was employed at the post office.  He reported that he had significant pain at work but could still do his job.  His activities of daily living were not affected.  He wore a back brace at work and he did not use any other assistive devices.

Range of motion of the Veteran's lumbar spine was 70 degrees of flexion, 15 degrees of extension, lateral flexion to 25 degrees, and rotation to 40 degrees.  He had pain throughout all ranges of motion; the pain was the worst with forward flexion.  Repetitive motion did not decrease the range of motion or increase pain.  There was no spasm upon examination but there was tenderness at L3 through L5.  His straight leg raise was negative and he had 5/5 strength in all extremities with 1+ deep tendon reflexes which were symmetrical.  He had a decrease in sensation over the medial aspect of the thighs.  He had a normal gait.  There was no noted kyphosis, scoliosis, or lordosis.  X-rays of the Veteran's spine showed diffuse DDD which was greatest at L4 through S1.  He also had significant osteophytosis.  The examiner diagnosed DDD of the lumbar spine.

VA treatment records showed various complaints of back pain.  The Veteran underwent physical therapy.  He received injections for his spine and was prescribed pain medications at a military medical facility where he was diagnosed with lumbago.  At other times he received injections for his back at a VA medical facility.  On occasion he requested a slip for 2-3 days off from work to rest.

On his VA Form 9 dated in September 2008 the Veteran stated that he had times when his back flared up with chronic pains and muscle spasm.  He did not go to a physician when his back pain flared up because he was able to take approved leave from his job as needed without providing any documentation.  Records in the claims file show that the Veteran was approved for Family Leave Act (FMLA) leave in part for his back.

In a written statement dated in April 2009 the Veteran contended that he had extreme chronic pain.  He took daily medications and got injections to treat his back pain.  This made a great impact on his daily life.  He is depressed because of his back pain.

At his September 2010 hearing the Veteran testified that he took 30 to 35 days of FMLA leave where doctors told him to go home because of his back pain and this was typical for him in a year.  His pain and range of motion were worse than they were in 2008.  He still received injections to treat his back pain.  He wore a back brace.  He did not think that he could work without his back brace.  At home when his back felt stiff he took medication, used salve and Icy Hot, and used a heating pad.  He has muscle spasms mostly with exertion or standing or sitting for a long period of time. When he stays home from work he uses a heating pad and a massaging machine on his back. 

The Veteran was afforded another VA examination of his back in January 2011 because he had claimed at the hearing that his symptoms got worse since the prior examination. At the examination, the Veteran complained of constant low back pain that got progressively worse and muscle spasms after work that were alleviated partially with muscle relaxants.  He complained of a burning sensation in his lower back that radiated to his legs.  A motor exam showed 4 or 5 out of 5 strength in the lower extremities.  As noted, the Veteran is separately service connected for radiculitis of his lower extremities since August 2007, the date of this claim, and those ratings are not part of this appeal.

The Veteran reported treatment with prescribed and over the counter medications.  There was no history of hospitalization or surgery or of a spinal neoplasm.  The Veteran reported severe flare ups of low back pain that were precipitated by cold weather and which lasted 3 to 7 days.  During flare ups, the Veteran could not rake the yard or wash the car.

The Veteran did not have any bowel or bladder problems as a result of his spinal disability.  There were some numbness, parasthesias, and leg and foot weakness.  The Veteran reported symptoms including decreased motion, stiffness, weakness, spasm, and pain.  There was no fatigue.  Pain was in the central thoracolumbar region.  It was constant.   He had numbness that radiated to both ankles.

The Veteran's posture, head position, symmetry, and gait were all normal.  There was some lumbar flattening but otherwise the curvatures of the spine were normal.  There was muscle spasm and this was severe enough to be responsible for an abnormal gain or an abnormal spinal contour.  There was also pain with motion and tenderness.  There was no atrophy, guarding, or weakness.

The range of motion of the Veteran's thoracolumbar spine was 40 degrees of flexion, 15 degrees of extension, 15 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  There was objective evidence of pain with these motions and there was pain after repetitive motion.  However, there were no additional limitations after three repetitions of range of motion. 

An MRI of the lumbar spine from December 2007 showed degenerative stenosis of the lumbar spine.

The Veteran reported that he was employed full time at the post office but had missed approximately 5 weeks of work mostly due to his back pain but also due to neck pain.  His back caused him problems with lifting and carrying items at work.

The examiner diagnosed DDD of the thoracolumbar spine and intervertebral disc syndrome of the lumbar spine with bilateral lower extremity radiculopathy.    

In an addendum dated in April 2011 the examiner stated that the Veteran had intervertebral disc syndrome but did not have incapacitating episodes that would meet the criteria of having been prescribed bed rest.  Such criteria are outdated because bed rest is no longer an accepted form of treatment for acute exacerbations of low back pain.  The Veteran's flare ups occur primarily in cold weather and are not incapacitating but they do cause severe pain and limit the Veteran from doing strenuous tasks such as yard work. 

VA treatment records continue to show treatment for low back pain and that the Veteran is prescribed a back brace.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent for his DDD of the lumbosacral spine.  His range of motion was always measured at greater than 30 degrees of forward flexion; there was 40 degrees of forward flexion at the most recent examination.  Despite the Veteran's contentions, the Veteran's episodes when he missed work due in whole or in part to his back pain do not meet the definition of "incapacitating episodes" as that term is used in the rating criteria and it was noted at the most recent VA examination that his flare ups of back pain were not incapacitating, although they were limiting.  While there is some reported additional pain with the reported flare-ups, it is not shown that there is any significant functional limitations, although appellant does resist doing more strenuous activities during flare-ups.  This is contemplated in the impairment rated, and there is no showing of additional limitation of motion or neurological impairment to warrant a higher rating.

The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, while there is evidence of interference with employment, the first criterion of the three step inquiry is not satisfied.  The Veteran's symptoms of limited motion, muscle spasm, and pain are specifically contemplated by the rating schedule.  While he has reported time off from work, that is contemplated in the criteria for the orthopedic and neurological ratings that have been assigned.  It is not shown that any special accommodations are made at work.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


